ORDER

PER CURIAM.
Abraham Zarenchansky, his wife, Joyce, and their daughter, Kimberly, were involved in an automobile accident that occurred when Larry Bugh ran a red light and collided with the Zarenehansky’s vehicle. After a jury trial, the jury returned verdicts in favor of the Zarenchanskys: Abraham was awarded $500.00, Joyce was awarded $1.00 and Kimberly was awarded $115.00. The Zarenchan-skys appeal, claiming that the trial court erred by refusing to admit exhibits 8, 9 and 10 into evidence. These exhibits were cash receipts confirming payment of the Abraham’s and Joyce’s medical bills from March 1992 through January 1993. They further contend that the trial court erred in instructing the jury to disregard any testimony or evidence concerning medical expenses that they incurred while in Argentina. The Zar-enchanskys claim the trial court erred in giving these withdrawal instructions because the instructions unduly prejudiced their entire case in chief.
Discerning no error, the judgment of the trial court is affirmed. Rule 84.16(b).'